Title: To Thomas Jefferson from John Dixon, 1 May 1781
From: Dixon, John
To: Jefferson, Thomas



Sir
Gloucester May the 1st. 1781

I received your favor of the 12th. Ulto. requesting Cavalry to be raized to join Majr. Genl. Baron Steuben, and was anxious to have comply’d therewith, but the Executive appearing to discourage my plan of raising and equiping a Troop of Horse, it has effectually prevented the Gentlemen from being equip’d in any manner to answer the purpose for which they were call’d. A few indeed have acted from necessity as light Horsemen, and have been for some weeks on duty endeavouring to put a stop to the daily ravages committed by the Enemy since the Arms have been taken from our Militia. I am with great respect your Excellency’s Most Obt. Servt.,

J. Dixon

